Citation Nr: 0411544	
Decision Date: 05/03/04    Archive Date: 05/14/04

DOCKET NO.  95-36 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the cervical spine.

3.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, in which the RO denied the veteran's claims 
for increased evaluations for a left knee disorder and 
traumatic degenerative changes of the lumbosacral and 
cervical spine.  The veteran filed a timely notice of 
disagreement and substantive appeal.  A statement of the case 
(SOC) was issued in August 1995.

In January 1997 the RO issued a supplement statement of the 
case (SSOC), in which the 10 percent evaluation for the 
veteran's left knee disability was continued, and in which 
separate 10 percent evaluations for degenerative joint 
disease of the lumbosacral spine and degenerative joint 
disease of the cervical spine were assigned.  The veteran 
continued his appeal as to those issues.

In April 1999 and February and June 2003 this case was before 
the Board, at which times it was remanded to the RO for 
additional development.  

The veteran has asserted that his service-connected 
disabilities have rendered him unemployable.  The Board 
interprets this as a claim for a total disability rating on 
the basis of individual unemployability (TDIU).  This claim 
has not yet been the subject of a rating decision by the RO, 
and is therefore referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected 
degenerative joint disease of the lumbosacral spine is 
manifested by slight limitation of motion.

2.  The competent and probative evidence of record 
demonstrates that the veteran's traumatic arthritis of the 
cervical spine is manifested by slight limitation of motion.

3.  The competent and probative evidence of record 
demonstrates that the veteran's left knee disability is 
manifested by slight impairment of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an evaluation in excess of 
10 percent for the veteran's service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 
5292 (2003).

2.  The criteria for assignment of an evaluation in excess of 
10 percent for the veteran's service-connected cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5010, 
5290 (2003).

3.  The criteria for assignment of an evaluation in excess of 
10 percent for the veteran's service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

According to the historical record, in January 1987, service 
connection was granted for left patella chondromalacia, with 
the assignment of a 10 percent disability evaluation, and for 
degenerative joint disease of the lumbosacral spine and 
cervical spine, also with a 10 percent disability evaluation.  
In August 1994 the veteran submitted evidence to open a claim 
for increased evaluations for his service-connected 
disabilities.  

In August 1994 a VA compensation examination for joints was 
conducted.  The examination report reveals that the veteran 
injured his knee while in the Air Force in 1986.  Since that 
time he had experienced giving way of the knee, pain, and 
dysfunction with strenuous use such as kneeling, squatting, 
and running.  It was also reported that he had occasional 
neck and low back pain since being in the Air Force.  The 
veteran described having musculoskeletal pain during cold, 
damp weather conditions.  On examination he had a normal gait 
without any kind of assistive device.  He moved normally 
about the examining room, undressed and dressed, mounted and 
dismounted the examining table, and arose from the supine to 
sitting position.  He could hop on either foot.  He could 
heel and toe walk, squat, and rise.  He raised his arms over 
his head and could forward bend to 90 degrees fully to the 
floor.  He had full lateral flexion, rotation, and extension 
of the lumbar spine.  There was no muscle atrophy or sensory 
or motor deficits.  His deep tendon reflexes were equal and 
active.  Straight leg raising was negative.  He had no 
sciatic notch tenderness or muscle spasm.  While he was 
supine, there was positive crepitus in the left knee.  
However, there was no pain on motion or tenderness.  Patellar 
apprehension and grind were positive.  Lachman and McMurray 
were negative.  There was no heat, redness, or swelling of 
the knee.  In addition, there was no posterior neck 
tenderness.  The diagnostic impressions were chronic cervical 
strain, chronic lumbosacral strain, and chondromalacia of the 
left knee.

X-rays of the lumbar spine showed no localizing signs of bone 
or soft tissue abnormality.  The lumbosacral angle appeared 
well preserved.  The impression was that he had a normal 
appearing lumbar spine.  X-rays of the cervical spine showed 
normal visualized cervical vertebrae.  The airway and soft 
tissue structures appeared unremarkable.  There were no 
localizing signs of bone or soft tissue abnormality.  The 
impression was normal appearing cervical spine.  X-rays of 
the left knee joint showed slightly prominent tibial spines.  
The impression was slightly prominent left tibial spines.

By rating decision in April 1995, the veteran's claims for 
increased evaluations for his service-connected disabilities 
were denied, and he appealed that decision.

A VA compensation examination for joints was conducted in 
March 1996.  The veteran reported that he twisted his left 
knee in March 1983.  He also reported additional frequent 
falls on icy surfaces while serving in England from 1982 to 
1984.  He further reported that in October 1986 X-rays 
revealed mild degenerative joint disease in the cervical 
spine and mild degenerative joint disease in the lower 
lumbosacral spine.  The examiner noted that the veteran's 
problem in the cervical region was that of pain when he would 
lie down.  His neck also would ache if he stood or sat for 
prolonged periods of time.  However, there was no radiation 
of pain into the upper extremities; nor did he use a neck 
brace.  The examiner further noted that the problem in he 
veteran's low back was precipitated by identical positions 
and activities as those described for the cervical spine.  He 
did not wear a low back brace.  It was also noted that he had 
used a cane for about one year due to his left knee.  He 
primarily used it for security in case his knee would give-
way.  The knee had, in fact, given way and had caused him to 
fall.  The veteran stated that he could walk four blocks if 
he proceeded very slowly.  He stated that he had pain when 
negotiating stairs and when getting out of a chair.  

On physical examination there was no muscle spasm or 
torticollis in the cervical region.  The veteran described 
his pain as being at the cervicodorsal region.  There was no 
tenderness to palpation in that region.  He could extend his 
cervical spine to 60 degrees and flex it to 50 degrees, at 
which point his chin was on his chest.  Right and left 
lateral flexion was 45 degrees.  Right and left rotation were 
70 degrees and painful.  His reflexes, sensation, and motor 
testing in the upper extremities were normal.  In the low 
back there was no tenderness to palpation.  There was no 
list, scoliosis, or muscle spasm.  His neutral lordosis 
position was 20 degrees.  From that he could extend to 45 
degrees of extension for 25 degrees range of motion and 
extension with pain.  He could forward flex to 12 degrees of 
flexion for 32 degrees range of motion.  Right and left 
rotation was 30 degrees.  Right and left lateral flexion was 
25 degrees.  His reflexes were symmetrical in the lower 
extremities. 

The veteran's left knee revealed no effusion.  There was 
tenderness over the medial femoral epicondyle.  His knee 
extended to zero degrees and flexed to 135 degrees.  
Collateral ligaments were intact.  Lachman's test, McMurray's 
and pivot shift tests were negative.  Patellar mobility 
appeared normal.  Chondromalacia patella testing was 
positive.  The clinical impressions were cervicospondylosis, 
degenerative lumbar disc disease, and patellofemoral syndrome 
(chondromalacia patella) of the left knee.  X-rays revealed 
the left knee to be essentially within normal limits.

In an April 1996 addendum to the VA examination report of 
March 1996, the examiner noted that X-rays of the veteran's 
cervical and lumbar spine were requested and obtained in 
March 1996.  The reports reflected essentially normal 
findings.  The examiner further noted that his clinical 
impression remained that of cervical spondylosis and 
degenerative lumbar disc disease, although the X-ray reports 
would support only diagnoses of chronic cervical and lumbar 
strain.  With regard to the left knee, the X-ray report 
indicated there was no definite bony or joint abnormality, 
which was consistent with a diagnosis of patellofemoral 
syndrome.

The examiner reported further that ranges of motion for the 
veteran's cervical spine were measured and were reported as 
extension to 60 degrees, flexion to 50 degrees, lateral 
flexion to 45 degrees to the right and to the left, and 
rotation of 70 degrees to the right and to the left.  It was 
noted that with reference to the American Medical 
Association's guides to the evaluation of permanent 
impairment, the anticipated degrees of motion, when full 
range of motion is present, extension is 75 degrees, flexion 
is 60 degrees, lateral flexion is 45 or more degrees to the 
right and to the left, and rotation is 80 or more degrees to 
the right and left.  Ranges of motion for the veteran's 
lumbar spine were measured and reported as extension to 25 
degrees, flexion to 32 degrees, right and left rotation, to 
30 degrees and right and left lateral flexion to 25 degrees.  
With reference to the American Medical Association Guides, 
the anticipated full ranges of motion are, true extension, 25 
degrees, true flexion, 60 degrees or more, rotation 30 
degrees or more to the right and left and lateral flexion, 25 
degrees to the right and left.

In an August 1996 addendum to the April 1996 addendum the 
examiner again provided the ranges of motion for the 
veteran's cervical and lumbosacral spine.  Cervical flexion 
was 30 degrees, extension was 20 degrees, right lateral 
flexion was 40 degrees, left lateral flexion was 40 degrees, 
right rotation was 40 degrees and left rotation was 40 
degrees.  Thoracolumbar flexion was 15 degrees, extension was 
25 degrees, lateral flexion to the right was 25 degrees, to 
the left was 25 degrees, and rotation to the right was 30 
degrees and to the left 30 degrees.

In January 1997 the RO issued a supplemental statement of the 
case (SSOC) wherein it determined that the evaluation of 10 
percent for the service-connected chondromalacia of the left 
patella would continue, a separate 10 percent evaluation was 
assigned for degenerative joint disease of the lumbosacral 
spine, and a separate 10 percent evaluation was assigned for 
degenerative joint disease of the cervical spine effective 
August 8, 1994.

In January 1999 the RO issued an SSOC in which it which 
continued the evaluations of 10 percent for a left knee 
disorder, degenerative joint disease of the lumbosacral 
spine, and traumatic degenerative changes of the cervical 
spine.

A VA compensation examination for the spine was conducted in 
June 1999.  At the examination the veteran reported that he 
used a motorized scooter because he would lose his breath if 
he walked too far.  He stated that he also had Canadian 
crutches, which he used eighty percent of the time to assist 
in walking.  He reported that his left knee hurt constantly, 
but there was not much swelling; there were cracking noises.  
He stated that there was some giving way preceded by a sharp 
pain in the knee, which occurred about three to four times a 
month.  He stated that he had weakness and increased pain in 
the knee when he would get up.  When asked about fatigability 
of the left knee, the veteran responded that he could not 
exercise as long as he wanted to with the right knee.  
Examination of the left knee demonstrated slight tenderness 
medially and anteriorly.  The cruciate and collateral 
ligaments were stable, and the McMurray test was negative.  
There was no effusion, no crepitation palpated on active 
motion, and no pain on passive motion of the patella.   
Measured range of motion in degrees was extension to zero 
degrees, and flexion to 135 degrees with some complaint of 
anterior knee pain at the end of flexion.  X-rays of the left 
knee revealed normal findings.  The examiner commented that, 
with regard to the veteran's left knee strain, functional 
impairment with respect to various factors was minimal, and 
range of motion was essentially within normal limits.

In addition, the veteran reported that his neck would hurt 
about two to three times a week.  He had no radiating upper 
extremity pain or paresthesias.  There was some limitation of 
motion, and he had had numbness in the upper extremities.  He 
stated that he had weakness and fatigability; it felt like he 
was forcing to hold up his head.  He had no incoordination 
with normal and repeated use.  Examination of the cervical 
spine revealed slight tenderness of the right and left 
paracervical musculature, plus the midline.  There were no 
muscle spasm or tenderness over the temporomandibular joints.  
On compression of the head on the neck there was slight 
complaint of pain in the midline lower cervical region.  His 
grip was slightly diminished in both hands, in general, 
without complaint of pain.  Range of motion of the cervical 
spine was flexion to 20 degrees, extension to 65 degrees, 
right lateral rotation was to 50 degrees, left lateral 
rotation to 40 degrees, right lateral flexion was to 35 
degrees and left lateral flexion was to 25 degrees, all with 
some compliant of pain at the terminal degrees of motion.  
The examiner commented that, with regard to the veteran's 
cervical spine with degenerative joint disease, functional 
impairment with respect to various factors was minor, but 
could not be stated in terms of degrees of additional loss 
due to the subjective nature of the factors.

He further reported that his lower back would hurt about 
three to four days a week.  He had no radiating lower 
extremity pain or paresthesias right or left.  He stated that 
he had weakness, which was present when he would bend over to 
pick something up.  There was no fatigability or 
incoordination with normal and repeated use.  Examination of 
the thoracolumbar spine revealed he had a peculiar gait on 
ambulation, slightly lurching, with some limp on the left.  
There was some tenderness about the right and left 
parathoracic and paralumbar musculature and right and left 
posterior superior iliac spine regions, but no muscle spasm 
in any areas.  There was some pain in varying areas in the 
midline and on percussion to both thoracic and lumbar spine 
regions.  Sensory to scratch was normal in both lower 
extremities.  Measured range of motion in degrees was flexion 
55, extension 20/25, side bending right and left 20 each.  
The examiner commented that, with regard to the veteran's 
thoracolumbar spine with degenerative joint disease, 
functional impairment with respect to various factors was 
minor, but could not be stated in terms of degrees of 
additional loss due to the subjective nature of the factors.

In December 2000 the veteran underwent VA compensation 
examination of the spine.  With regard to the left knee, the 
veteran reported that it would hurt daily and would swell 
some, but not much.  It would also give-way about once a 
month.  He stated that he used a brace but it broke and it 
was a slip-on with metal on the sides.  With respect to 
weakness and fatigability, he related them to pain.  He 
stated that he limped the majority of the time on the left 
and incoordination was present on normal and repeated use.  
The examiner noted that the veteran came to the examination 
using a cane in the left hand.  Examination of the left knee 
revealed that ambulation with the cane on the left 
demonstrated slight-plus limp on the left.  His cruciate and 
collateral ligaments were stable.  McMurray test, and 
internal and external torsion were negative.  There was no 
effusion or crepitation palpated on active motion.  He had 
some complaint of tenderness about the anterior half of the 
medial joint-line.  Range of motion in degrees was extension 
zero, with flexion to 140 with some complaints of pain at 
terminal flexion.  The examiner indicated that the veteran 
had left knee strain and anterior knee pain syndrome.  He 
commented that with respect to the various factors, 
functional impairment rated as mild with no loss of range of 
motion.  X-ray findings revealed a negative left knee.

With regard to his neck, the veteran reported that it hurt 
daily.  There was no radiating upper extremity pain or 
paresthesias on the right or left.  There was no weakness, 
fatigability, or incoordination.  Examination of the cervical 
spine revealed subjective tenderness of the right and left 
paracervical musculature and left trapezius/supraspinatus 
region.  There was no muscle spasm.  Capillary circulation, 
fingers, and both hands were normal.  Grip was normal in both 
hands.  Range of motion in degrees was flexion 40, extension 
30, right lateral rotation 50, left 55, right lateral flexion 
30, left 25, with some complaint of pain at the terminal 
degrees of motion.  The examiner indicated the veteran had 
cervical spine with strain.  He commented that there was no 
X-ray evidence of traumatic arthritis, and the diagnosis was 
incorrect.  He commented that, with respect to the various 
factors, functional impairment rated as moderate, with loss 
in degrees, range of motion of forward flexion to 20 degrees, 
extension to 25 degrees, right and left lateral rotation to 
15 degrees each and right and left lateral flexion to 15 
degrees each.  X-rays of the cervical spine revealed the 
articulation C1-C2 on the right was suboptimally seen 
laterally.  It appeared as if it may have been partially 
fused.  That could be a developmental variant.  There were no 
acquired abnormalities identified.  

With regard to his low back, the veteran reported that it 
hurt daily.  The pain was not aggravated by coughing or 
sneezing and there was no lower extremity radiating pain or 
paresthesias on the right or left.  There was no weakness, 
fatigability, or incoordination.  The examiner indicated the 
veteran had low back with strain.  He reported that there was 
no X-ray evidence of degenerative joint disease, and that 
diagnosis was incorrect.  With respect to the various 
factors, functional impairment rated as mild with loss in 
degrees, range of motion of 10 to 15 degrees of flexion.  X-
ray of the lumbar spine revealed a low-lying L5 - 
developmental variant.  Minimal spondylosis was seen at the 
superior end plate of L5.  Otherwise, the lumbar spine was 
unremarkable.

In February 2003, the RO issued an SSOC which continued the 
10 percent evaluations for the left knee and lumbar and 
cervical spine disabilities.  

Another VA compensation examination was conducted in July 
2003.  In the examination report, the veteran's subjective 
complaints of increased pain in the lower back in the last 
five years were noted.  The pain was noted to radiate to both 
sides of the lumbar spine.  There was no associated numbness, 
tingling, or weakness in the feet.  He had self-restricted 
lifting to five pounds, and walking and coughing did not 
bother the back.  He complained that his neck had increased 
pain, particularly the back of his neck, which would go to 
the shoulders.  There was no radiation of pain, numbness, 
tingling or weakness in the hands.  He also complained of 
knee pain.  He stated that the knee would very occasionally 
swell, but he was bothered by collapsing.  The last true 
episode of locking was about two years before.  He was able 
to use stairs as he had to, but was careful about it.

Examination revealed that the veteran was able to walk on his 
heels an toes.  When he squatted he had some difficulty 
getting up.  The head compression test was negative.  
Extension of the neck was to 40 degrees; rotation right and 
left was to 60 degrees without severe pain.  His 
physiological reflexes in the upper extremities showed good 
strength, normal sensation, and good range of motion of the 
major joints.  Tinel signs were negative for the wrists and 
elbows.

He had slight dorsal kyphosis, and slight elevation of the 
right hip with a slight scoliosis.  The reflexes in the lower 
extremities were normal, with normal sensation.  Straight leg 
raising was to 75 degrees bilaterally.  There were negative 
Lasegue and Bragard signs, but increasing pain in the lower 
back.  He had good range of motion of his hips.

Range of motion of the left knee was flexion from zero 
degrees to 130 degrees.  The patella was well located.  There 
was moderate subpatellar crepitation.  There was slight 
tenderness on the medial articular surface of the patella.  
Ligaments were intact.  There was no varus valgus 
instability.  He had negative drawer, Lachman, pivot shift, 
McMurray signs, joint line tenderness, and no significant 
effusion.  

It was noted that the veteran was able to manage himself for 
the activities of daily living, and was able to walk and do 
light activities.  If he were required to do a lot of bending 
and lifting and squatting, he would have further problems and 
might require the use of a cane or increased medication or 
more aggressive treatment.

The examiner provided interpretations of x-rays taken in July 
2003.  It was noted that X-rays of the lumbar spine showed no 
change since December 2000, this showing a small anterior 
spur at L5.  X-rays of the cervical spine showed slight 
narrowing neural exit foramina at C3-4 on the right side.  X-
rays of the left knee revealed normal findings.  The 
impressions were chronic cervical strain, chronic lumbosacral 
strain, and chondromalacia patella of the left knee.

An SSOC issued in December 2003 affirmed the 10 percent 
evaluations assigned for the service-connected disabilities 
of the lumbar spine, cervical spine, and left knee.

II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that the Secretary of Veterans Affairs has 
filed a motion with the U.S. Court of Appeals for Veterans 
Claims seeking review and clarification of the Pelegrini 
decision.  The Board further finds that the requirements of 
the VCAA have been satisfied in this matter.

In September 2002, the RO provided the veteran with 
correspondence that notified him of the enactment of VCAA.  
In addition, the veteran was advised, by virtue of a detailed 
August 1995 SOC and January 1996, January 1997, January 1999, 
February 2003, and December 2003 SSOCs issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of medical evidence was developed with respect to the 
veteran's claims, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish an 
increased rating.  Further, the claims folder reflects that 
the December 2003 SSOC contains the new duty-to-assist law 
and regulation codified at 38 U.S.C.A. § 5107 (West 2002) and 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

In addition, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The veteran has been afforded 
multiple VA examinations.  Furthermore, he has notified the 
RO in writing that he had no other evidence to submit for his 
claims.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion:  Increased Evaluations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2003).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. §§ 3.102, 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).



1.  Degenerative Joint Disease of the Lumbosacral Spine

The RO has evaluated the veteran's service-connected lumbar 
spine disability as 10 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5010, 5292 (limitation of motion of 
the lumbar spine).  Under DC 5010, traumatic arthritis is 
rated as degenerative arthritis and is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, which in this case 
falls under DC 5292.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 
5292.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Under DC 5292, a 10 percent disability rating is warranted 
when limitation of motion is slight, 20 percent when it is 
moderate, and 40 percent when it is severe. 

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 
C.F.R. §§ 4.2, 4.6.

In this instance, the Board finds that the veteran does not 
demonstrate moderate limitation of motion of the lumbar 
spine, which is required in order to warrant the next higher 
evaluation of 20 percent under DC 5292.  The medical evidence 
does in fact show that the veteran has limited motion of his 
lumbar spine, but the demonstrated range of motion is 
indicative of slight limitation, which warrants a 10 percent 
evaluation, which is currently assigned for the veteran's 
lumbar spine disability.  In fact, on VA examination in 
August 1994 the veteran could forward bend to 90 degrees 
fully to the floor and he had full lateral flexion, rotation 
and extension of the lumbar spine.

Moreover, on VA examination in 1996 there was no tenderness, 
scoliosis, or muscle spasm of the low back, and the reported 
ranges of motion were indicative of only slight limitation.  
On VA examination in 1999 there was some pain in varying 
areas  of the lumbar spine region noted, but there was no 
muscle spasm, and the ranges of motion noted were again 
indicative of slight limitation.  VA examination in 2000 
revealed there was no degenerative joint disease of the low 
back.  The examiner noted that functional impairment of the 
low back was rated as mild, with loss in degrees of range of 
motion of 10 to 15 degrees of flexion.  Lastly, there were no 
medical findings in the VA examination in 2003 that indicated 
that the veteran experienced other than slight limitation of 
motion of the lumbar spine.  Therefore, the medical evidence 
of record does not provide a basis for a rating greater than 
10 percent under DC 5292.

In considering whether an evaluation in excess of 10 percent 
for the veteran's lumbar spine disability is warranted under 
any other applicable diagnostic code, the Board notes that DC 
5289 (ankylosis of the lumbar spine) is not for application 
because the medical record does not demonstrate, nor does the 
veteran contend, that ankylosis of the lumbar spine is 
present.  Therefore an evaluation of the veteran's disability 
under DC 5289 is accordingly not warranted.

With regard to DC 5293 (intervertebral disc syndrome), the 
veteran had no complaints of radiation to the lower 
extremities, nor was there objective medical evidence of 
lumbar disc disease or lumbar radiculopathy.  Therefore, an 
evaluation under DC 5293 is not for application.

Furthermore, there is no medical evidence that the veteran's 
lumbar spine disability is manifested by muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in a standing position, so as to warrant an evaluation 
in excess of 10 percent under DC 5295 (lumbosacral strain).


2.  Traumatic Arthritis of the Cervical Spine

The RO has evaluated the veteran's service-connected cervical 
spine disability as 10 percent pursuant to 38 C.F.R. § 4.71a, 
DC 5010, 5290 (limitation of motion of the cervical spine).  
The criteria under DC 5010 are noted above, and are also 
applicable in this instance, except that, based upon the 
specific joint or joints involved, DC 5290 is the applicable 
code here.  Under DC 5290, slight limitation of motion in the 
cervical spine warrants a 10 percent evaluation; moderate 
limitation of motion in the cervical spine warrants a 20 
percent evaluation; and severe limitation of motion in the 
cervical spine warrants a 30 percent evaluation.

The veteran is seeking an evaluation in excess of 10 percent 
for his service-connected cervical spine disability.  He has 
complained of constant neck pain that would ache with 
prolonged periods of standing or sitting and when he would 
lie down.  X-rays of the cervical spine taken in 1994 showed 
normal visualized cervical vertebrae.  On examination in 1996 
the veteran could extend his cervical spine to 60 degrees and 
flex to 50 degrees, at which point his chin was on his chest.  
X-ray findings of the cervical spine in 1996 reflected 
essentially normal findings.  Reported ranges of motion for 
the cervical spine in 1996 revealed full range of motion.

Although, on examination in 1999, the veteran reported that 
his neck would hurt two to three times a week, examination of 
the cervical spine revealed only slight tenderness of the 
right and left paracervical musculature plus the midline, and 
there was no report of muscle spasm.  The reported ranges of 
motion of the cervical spine at that examination are 
indicative of only slight limitation.  On examination in 2000 
the veteran complained that his neck hurt daily.  Examination 
revealed no muscle spasm, and ranges of motion indicated 
there was full range of motion of the cervical spine.  It was 
noted that there was no X-ray evidence of traumatic 
arthritis, and that the earlier diagnosis was considered to 
be incorrect.  On examination in 2003 the veteran had a 
negative head compression test.  Reported ranges of motion 
then were indicative of full range of cervical spine motion.

Based upon the medical evidence, especially the ranges of 
motion of the cervical spine describe above, moderate 
limitation of motion is not demonstrated.  The ranges of 
motion recorded more nearly approximate symptomatology 
associated with slight limitation of motion of the cervical 
spine, which warrants a 10 percent disability evaluation, as 
has already been assigned.  Therefore, an evaluation in 
excess of 10 percent for the service-connected cervical spine 
disability is not warranted under DC 5290.

In considering whether an evaluation in excess of 10 percent 
for a spine disorder is warranted under any other applicable 
diagnostic code, the Board notes that DC 5287 (ankylosis of 
the cervical spine) is not for application because the 
medical record does not demonstrate, nor does the veteran 
contend, that ankylosis of the cervical spine is present.  

Moreover, although the veteran had complained of some 
radiation of pain into the upper extremities with some 
numbness, there is no objective medical evidence of cervical 
disc disease or cervical radiculopathy.  Therefore an 
evaluation under DC 5293 (intervertebral disc syndrome) is 
not for application.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2002).  In 
the present case, the veteran's service-connected lumbar and 
cervical spine disabilities are evaluated under DC 5292 and 
5290, respectively, both of which are predicated on 
limitation of motion.  Therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, with respect to pain, are applicable.  
Clearly, the veteran has reported pain on motion of the 
lumbar and cervical spine.  However, the medical evidence of 
record does not support an increased evaluation pursuant to 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 for those 
disabilities.  

The evidence shows that in 1994 the veteran described having 
musculoskeletal pain during cold, damp weather conditions.  
On examination, however, there was no demonstration of 
functional limitation due to pain of the lumbar or cervical 
spine.  The veteran was described as moving around normally.   
He could heel and toe walk, squat, and rise with no 
complaints of pain.  He had full range of motion of the 
lumbar spine with no complaints of pain.  Nor were there 
complaints of pain of the cervical spine.  There was no 
muscle atrophy.  On examination in 1999 the veteran stated 
that he had weakness and fatigability of the cervical spine.  
The examiner commented that functional impairment with 
respect to various factors was minor and could not be stated 
in terms of degrees of additional loss, due to the subjective 
nature of the factors.  It was noted that there was no 
incoordination of the cervical spine.  With regard to the 
lower back, in the 1999 VA examination report, it was noted 
that there was no fatigability or incoordination with normal 
and repeated use.  The examiner noted that there was some 
pain in varying areas in the midline and on percussion to the 
thoracic and lumbar spine regions.  However, the examiner 
commented that functional impairment was minor and could not 
be stated in terms of degrees of additional loss due to the 
subjective nature of the factors.

On examination in 2000 the veteran reported that his neck and 
low back hurt daily.  However, it was noted that there was no 
weakness, fatigability, or incoordination of the lumbar or 
cervical spine.  It was also noted that the pain of the 
lumbar spine was not aggravated by coughing or sneezing.  In 
the 2003 VA examination report, the examiner noted that the 
veteran was able to manage himself for the activities of 
daily living, and was able to walk and do light activities.

We note that, with regard to the applicable criteria, the 
diagnostic codes currently assigned for the lumbar and 
cervical spine contemplate some degree of motion limitation.  
Accordingly, the effects of pain and associated functional 
limitations have been accounted for in the ratings assigned.  
Additionally, given the examiner's description of minor 
functional impairment of the lumbar and cervical spine, the 
Board concludes that the 10 percent evaluations are 
appropriately assigned. 

Thus, the evidence demonstrates that the veteran's lumbar and 
cervical spine disabilities have not resulted in additional 
loss of motion beyond the requirements of a 10 percent 
evaluation based on pain or other pathology.  38 C.F.R. §§ 
4.40, 4.45; DeLuca, supra.


3.  Left Knee Disability

The RO has evaluated the veteran's service-connected left 
knee disability at 10 percent, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (other impairment of the knee: recurrent 
subluxation or lateral instability).  Under this code, a 
10 percent disability rating is warranted for slight 
recurrent subluxation or lateral instability; a 20 percent 
disability rating is warranted for moderate recurrent 
subluxation or lateral instability; and a 30 percent 
disability rating is assigned for severe recurrent 
subluxation or lateral instability.

The veteran contends that his service-connected left knee 
disability warrants a higher evaluation than the 10 percent 
currently assigned.  Having reviewed the complete record, the 
Board finds that the preponderance of the competent and 
probative evidence is against granting an evaluation in 
excess of 10 percent for the veteran's service-connected left 
knee disability under the criteria of DC 5257.  In this case, 
the veteran's left knee has been variously diagnosed as 
chondromalacia, patellofemoral syndrome, and left knee 
strain.  

In the various VA medical reports the findings show no more 
than slight impairment of the left knee, regardless of the 
diagnosis.  In 1994, VA examination revealed that the veteran 
could hop on either foot, he could also heel and toe walk, 
and he could squat and rise.  He had no heat, redness, or 
swelling of the knee, and X-rays of the left knee joint 
showed slightly prominent tibial spines.  A 1996 X-ray report 
showed that there was no definite bony or joint abnormality 
of the left knee.  On examination, left knee extension was 
zero to 135 flexion.  The Lachman's, McMurray's, and pivot 
shift tests were negative.

In July 1999 the veteran reported that his left knee hurt 
constantly.  On examination the left knee demonstrated only 
slight tenderness medially and anteriorly.  Cruciate and 
collateral ligaments were stable and McMurray test was 
negative.  There was no effusion, crepitation palpated on 
active motion and no pain on passive motion of the patella.  
X-rays of the left knee revealed normal findings.  On 
examination in 2000 the examiner noted that the veteran used 
a cane on the left, which demonstrated slight plus limp on 
the left.  His cruciate and collateral ligaments were stable.  
McMurray test and internal and external torsion were 
negative.  There was no effusion or crepitation palpated on 
active motion.  The veteran did have some complaints of 
tenderness about the anterior half of the medial joint-line, 
and he had full range of motion with some complaints of pain.  
Again, X-ray findings revealed a negative left knee.  In the 
examination report of 2003 it was noted that the patella was 
well located.  There was no varus or valgus instability.  
Lachman, pivot shift, McMurray signs, and joint-line 
tenderness exams were negative, and there was no significant 
effusion.  There was moderate subpatellar crepitation and 
slight tenderness of the medial articular surface of the 
patella.

When applying the medical assessments of the veteran's left 
knee under DC 5257, the Board finds that the disability is 
indicative of slight impairment, which warrants the 10 
percent evaluation currently assigned.  In light of the 
evidence in this instance, the Board concludes that the 
preponderance of the evidence is against the assignment of an 
increased evaluation under Diagnostic Code 5257 for the 
veteran's left knee.

The Board notes that a veteran who has arthritis and 
instability of the knee may be rated separately under DCs 
5003 and DC 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  In 
this instance, there is no medical evidence that the veteran 
has been diagnosed with degenerative arthritis in the left 
knee, and therefore a separate rating under DC 5003 is not 
for application.  Moreover, VA examinations show that the 
veteran has range of motion of the left knee to a 
noncompensable degree under DC 5260 and 5261.  Even though VA 
General Counsel has held that a claimant who has arthritis 
and instability of the knee might be rated separately under 
DCs 5003 (5010) and 5257, if the veteran does not at least 
meet the criteria for a zero-percent evaluation under either 
of the limitation-of-motion diagnostic codes, there is no 
additional disability for which a rating may be assigned.  
See VAOPGCPREC 23-97, supra.

In addition, DC 5256 is not applicable in this instance as 
there is no medical evidence, nor has the veteran contended 
that his left knee is ankylosed.  Moreover, as DC 5257 is not 
predicated on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra are not for 
application.

C.  Additional Consideration - Extraschedular

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

As to 38 C.F.R. § 3.321(b)(1), the veteran has not identified 
any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings, 
and the Board has been similarly unsuccessful.  The veteran 
has not required frequent periods of hospitalization for his 
service-connected disabilities, medical records are devoid of 
any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings, and the record shows 
no evidence that the veteran's service-connected disabilities 
have severely interfered with his ability to work.  
Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairments experienced by the veteran, and his request for 
increased evaluations is denied.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

As the evidence preponderates against the claim for an 
evaluation in excess of 10 percent for each of the veteran's 
service-connected disabilities, the benefit-of-the-doubt 
doctrine is inapplicable, and increased ratings must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.




ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the lumbosacral spine is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the cervical spine is denied.

Entitlement to an evaluation in excess of 10 percent for a 
left knee disorder is denied.




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



